EXECUTION VERSION






SECOND AMENDMENT
TO
CREDIT AGREEMENT




     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 28, 2007 (the “Effective Date”), by and among, on the one hand, CECO
ENVIRONMENTAL CORP., a Delaware corporation (“Parent”), CECO GROUP, INC., a
Delaware corporation (“Group”) and each of the following Subsidiaries of Parent
as Borrowers under this Amendment and the Credit Agreement: CECO FILTERS, INC.,
a Delaware corporation (“Filters”), NEW BUSCH CO., INC., a Delaware corporation
(“New Busch”),

THE KIRK & BLUM MANUFACTURING COMPANY, an Ohio corporation (“K&B”),

KBD/TECHNIC, INC., an Indiana corporation (“Technic”), CECOAIRE, INC., a
Delaware corporation (“Aire”), CECO ABATEMENT SYSTEMS, INC., a Delaware
corporation

(“Abatement”), H.M. WHITE, INC., a Delaware corporation (“H.M. White”), CECO

ACQUISITION CORP., a Delaware corporation (“CECO Acquisition”), and, on the
other hand, FIFTH THIRD BANK, an Ohio banking corporation (“Lender”), is as
follows:



Preliminary Statements




     A. Parent, Group and Borrowers (the “Loan Parties”) and Lender are parties
to a Credit Agreement dated as of December 29, 2005, as amended by the First
Amendment to Credit Agreement dated as of June 8, 2006 (as amended, the “Credit
Agreement”). Capitalized terms which are used, but not defined, in this
Amendment will have the meanings given to them in the Credit Agreement.

     B. The Loan Parties have requested that Lender: (i) consent to the Effox
Acquisition; (ii) increase the maximum Revolving Loan Commitment from
$13,000,000 to $20,000,000 (subject to availability); (iii) increase the
inventory sublimit from $5,000,000 to $7,500,000 (subject to availability); (iv)
make an additional term loan in the aggregate amount of $5,000,000 to finance,
in part, the Effox Acquisition; (v) increase the maximum capital expenditures
Financial Covenant commencing with Fiscal Year 2007 from $750,000 to $1,500,000;
(vi) increase the minimum Fixed Charge Coverage Ratio from 1.10 to 1.0 to 1.25
to 1.0; (vii) extend the stated Termination Date of the Line of Credit from
January 31, 2009 to January 31, 2010; (viii) make certain changes to the
incentive pricing with respect to the Line of Credit, Term Loan A, Unused Line
Fee and LOC Fee, each to be based upon Borrowers’ Fixed Charge Coverage Ratio;
(ix) make certain changes to the required Financial Covenant levels with respect
to the Maximum Total Funded Debt to Adjusted EBITDA Ratio; and (x) make certain
other amendments to the Credit Agreement and certain of the other Loan
Documents.

     C. Lender is willing to consent to such requests and to so amend the Credit
Agreement and other Loan Documents, all on the terms, and subject to the
conditions, of this Amendment.



Statement of Agreement




111601v1

--------------------------------------------------------------------------------

     In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lender and the Loan Parties hereby
agree as follows:

     1. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions of this Amendment, the Credit Agreement is hereby amended as follows:

     1.1 Section 1.1 of the Credit Agreement is hereby amended by the addition
of the following definitions, in their proper alphabetical order, to provide in
their entirety as follows:

     “CECO Acquisition” means CECO Acquisition Corp., a Delaware corporation,
and its successors and assigns.



“Effox” means Effox, Inc., an Ohio corporation.




     “Effox Acquisition” means the acquisition by CECO Acquisition of
substantially all of the assets of Effox, all in accordance with, and pursuant
to the terms of, the Effox Acquisition Documents.

     “Effox Acquisition Agreement” means the Asset Purchase Agreement dated as
of February 28, 2007 by and among Parent, CECO Acquisition, Effox, and the other
party thereto.

     “Effox Acquisition Documents” means the Effox Acquisition Agreement and
every other document or agreement executed or delivered by any Loan Party in
connection with the Effox Acquisition.

     “Effox Earn-out Payment” means any Earn-out Amount (as defined in the Effox
Acquisition Agreement) paid by a Loan Party in accordance with the Effox
Acquisition Agreement.

     “Excess Cash Flow” means, for the applicable Fiscal Year, an amount equal
to the sum of (a) the Loan Parties’ Adjusted EBITDA for the applicable Fiscal
Year minus (b) the Loan Parties’ aggregate Fixed Charges for such Fiscal Year.
All of the foregoing amounts will be determined based on the annual audited
financial statements required to be delivered to Lender pursuant to Section
4.3(b).

     “Excess Cash Flow Payment” has the meaning given in Section 2.12(c).

     “Second Amendment” means the Second Amendment to this Agreement dated as of
February 28, 2007.

“Term Loan A” has the meaning given in Section 2.2(a).

-2-

--------------------------------------------------------------------------------

“Term Loan Note A” has the meaning given in Section 2.2(a). “Term Loan B” has
the meaning given in Section 2.12(a). “Term Loan Note B” has the meaning given
in Section 2.12(a).

     1.2 (i) The following definitions in Section 1.1 of the Credit Agreement
are hereby amended in their entirety by substituting the following in their
respective steads and (ii) the reference to “the Maximum Total Debt to Adjusted
EBITDA Ratio under Section 5.11” in clause (g) of the definition of Refinancing
Debt is amended to read in its entirety “the Maximum Total Funded Debt to
Adjusted EBITDA Ratio under Section 5.11”:

     “Adjusted EBITDA” means the total (without duplication and all as
determined on a consolidated basis in accordance with GAAP), in Dollars, of
EBITDA for the applicable period, (a) minus Non-financed Capital Expenditures
for that same period; (b) minus the aggregate cash amount of the Loan Parties’
income and franchise tax expense for that same period to the extent deducted in
the determination of Net Income; (c) minus any gain or plus any non-cash loss
arising from the sale of capital assets to the extent included or deducted in
the determination of Net Income; (d) minus any gain arising from the write-up of
any assets (excluding inventory) or plus any non-cash loss from the write-down
of any assets, each to the extent included (or deducted in the case of non-cash
losses) in the determination of Net Income; (e) minus any extraordinary gains
and items of income to the extent included in the determination of Net Income or
plus any non-cash extraordinary items of loss to the extent deducted in the
determination of Net Income; (f) minus any gains (or plus any non-cash losses)
recognized by the Loan Parties as earnings which relate to adjustments made by
the Loan Parties as a result of any extraordinary accounting adjustment to the
extent included (or deducted in the case of non-cash losses) in the
determination of Net Income; (g) minus non-operating, non-recurring gains (or
plus any non-cash losses) from time to time occurring to the extent included (or
deducted in the case of non-cash losses) in the determination of Net Income; (h)
plus any non-cash expense or minus any non-cash gain or income during such
period resulting from (i) a change in the price of Parent’s common stock
opposite the strike price of its options and warrants outstanding from time to
time, (ii) stock option expenses, and (iii) impairment of goodwill; (i) minus
the aggregate amount of any dividends to Parent’s stockholders, if any,
permitted expressly by Lender which are paid in cash by Parent during the
applicable period; and (j) minus the aggregate amount of Effox Earn-out Payments
made by any Loan Party in cash during the applicable period to the extent not
deducted in the determination of Net Income which was used to determine such
EBITDA. The term “applicable period” in this definition means Test Period in the
case of determining the Fixed Charge

-3-

--------------------------------------------------------------------------------

Coverage Ratio or the Maximum Total Funded Debt to Adjusted EBITDA Ratio and
Fiscal Year in the case of determining Excess Cash Flow.

     “Applicable Unused Line Fee Percentage” means, as of any date, the
applicable percentage shown in the applicable column in the table below based on
the then applicable Fixed Charge Coverage Ratio. As of the Effective Date (as
defined in the Second Amendment), the Applicable Unused Line Fee Percentage is
0.125% (i.e., Pricing Grid Level 3).

Pricing Grid    Fixed Charge    Applicable Unused Line Fee  Level    Coverage
Ratio    Percentage 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 1    1.50 to 1.0    0.25% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 2    1.50 to 1.0 and 2.0 to 1.0    0.125% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 3    2.0 to 1.0    0.125% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


     “Applicable LOC Fee Percentage” means, as of any date, the applicable
percentage shown in the applicable column in the table below based on the then
applicable Fixed Charge Coverage Ratio. As of the Effective Date (as defined in
the Second Amendment), the Applicable LOC Fee Percentage is 2.0% (i.e., Pricing
Grid Level 3).

Pricing Grid    Fixed Charge    Applicable LOC Fee  Level    Coverage Ratio   
Percentage 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 1    1.50 to 1.0    2.25% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 2    1.50 to 1.0 and 2.0 to 1.0    2.0% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 3    2.0 to 1.0    2.0% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


     “Borrower” means each of Filters, New Busch, K&B, Technic, Aire, Abatement,
H.M. White, CECO Acquisition, and the Domestic Subsidiaries of Parent or Group
hereafter becoming a party to this Agreement pursuant to Section 5.9(b), and
“Borrowers” means, collectively, Filters, New Busch, K&B, Technic, Aire,
Abatement, H.M. White, CECO Acquisition, and such additional Domestic
Subsidiaries. To the extent a term or provision of this Agreement or any of the
other Loan Documents is applicable to a “Borrower”, it is applicable to each and
every Borrower unless the context expressly indicates otherwise.

     “Borrowing Base” means, as of the relevant date of determination, the sum
of:

     (a) 70% of the then net amount of Eligible Accounts (i.e., less sales,
excise or similar taxes, and less returns, discounts, claims, credits and
allowances of any nature at any time issued, owing, granted, outstanding,
available or claimed);

plus (b) the lesser of: (i) $500,000 or (ii) 50% of the then



Eligible Net Unbilled Revenue;




-4-

--------------------------------------------------------------------------------

plus (c) the lesser of: (i) $7,500,000 or (ii) 50% of the then

net amount of Eligible Inventory; and

less (d) all then Borrowing Base Reserves.

     “EBITDA” means the total (without duplication), in Dollars, of Net Income
for the applicable period, plus (a) the aggregate amount of the Loan Parties’
depreciation and amortization expense determined on a consolidated basis in
accordance with GAAP for such period to the extent deducted in the determination
of Net Income, plus (b) the aggregate amount of the Loan Parties’ interest
expense determined on a consolidated basis in accordance with GAAP for such
period to the extent deducted in the determination of Net Income, and plus (c)
the aggregate amount of the Loan Parties’ income and franchise tax expense for
such period determined on a consolidated basis in accordance with GAAP to the
extent deducted in the determination of Net Income. The term “applicable period”
in this definition means Test Period in the case of determining the Fixed Charge
Coverage Ratio or the Maximum Total Funded Debt to Adjusted EBITDA Ratio and
Fiscal Year in the case of determining Excess Cash Flow.

     “Fixed Charges” means, for the applicable period, the total (without
duplication), in Dollars, of (all as determined on a consolidated basis in
accordance with GAAP): (a) the principal amount of the Loan Parties’ long-term
Indebtedness, in each case paid during the applicable period, including those
under the Term Loan Notes (other than any Excess Cash Flow Payment with respect
to Term Loan B), the ICS Note, the Sandler Note, and the Subordinated Debt Notes
(as defined within the definition of Subordinated Debt Documents) (whether
classified, as of any date, as long-term Indebtedness); plus (b) scheduled
capital lease payments by the Loan Parties during the applicable period; and
plus (c) the Loan Parties’ aggregate cash interest expense for the applicable
period, including interest paid on the Obligations, all capital lease
obligations, the Subordinated Debt, and any other Indebtedness for the
applicable period; provided, however, that the following amounts will be
excluded for purposes only of determining Fixed Charges, that the portion of the
ICS Debt, the Sandler Debt, and the Subordinated Debt which is repaid, with
Lender’s prior consent, solely from the net cash proceeds received from the
exercise of certain warrants issued Parent. The term “applicable period” in this
definition means Test Period in the case of determining the Fixed Charge
Coverage Ratio or the Maximum Total Funded Debt to Adjusted EBITDA Ratio and
Fiscal Year in the case of determining Excess Cash Flow.

-5-

--------------------------------------------------------------------------------

     “Letter of Credit Availability” means, as at any time, an amount equal to
the lesser of (a) an amount equal to (i) $4,000,000 less (ii) the then Letter of
Credit Exposure and (b) the then Revolving Loan Availability.

     “Loans” means the Revolving Loans (including the Letter of Credit
Exposure), Term Loan A, Term Loan B, and any other loans or other extensions of
credit or financial accommodations from time to time from Lender or its
Affiliates to any one or more of Borrowers.

     “Notes” means the Revolving Note (as defined in Section 2.1), Term Loan
Note A (as defined in Section 2.2), Term Loan Note B (as defined in Section
2.12), and any other promissory note made from time to time by a Borrower in
favor of Lender to evidence any of the Obligations.

     “Revolving Commitment” means $20,000,000 subject to Section 2.2(d) and
2.2(e).

     “Term Loan” means each of Term Loan A and Term Loan B, and “Term Loans”
means, collectively, Term Loan A and Term Loan B.

     “Term Loan Note” means each of Term Loan Note A and Term Loan Note B, and
“Term Loan Notes” means, collectively, Term Loan Note A and Term Loan Note B.

     “Termination Date” means: (a) with respect to the Line of Credit, the
Letter of Credit Obligations and the other Obligations (other than the Term
Loans), the earlier of (i) January 31, 2010 and (ii) the date upon which the
entire outstanding balance under the Revolving Note shall become due pursuant to
the provisions hereof (whether as a result of acceleration by Lender or
otherwise); (b) with respect to Term Loan A, the earliest of (i) January 31,
2009, (ii) the date upon which the entire outstanding balance under Term Loan
Note A shall become due pursuant to the provisions hereof (whether as a result
of acceleration by Lender or otherwise), and (iii) the date upon which Term Loan
A shall be repaid in full; and (c) with respect to Term Loan B, the earliest of
(i) January 31, 2010, (ii) the date upon which the entire outstanding balance
under Term Loan Note B shall become due pursuant to the provisions hereof
(whether as a result of acceleration by Lender or otherwise), and (iii) the date
upon which Term Loan B shall be repaid in full. Notwithstanding the foregoing,
the Loan Parties specifically acknowledge and agree, without limiting the
generality of the foregoing, that Borrowers’ failure to permanently repay in
full all of Term Loan A by January 31, 2009 shall result in the Line of Credit,
the Letter of Credit Obligations, Term Loan B, and all other Obligations being
immediately due and payable on such date

-6-

--------------------------------------------------------------------------------

notwithstanding the stated maturity date of January 31, 2010 for the Line of
Credit and Term Loan B.

     “Subordinated Debt Default” means any of the following (or any combination
of the following): (i) a default or breach of or under any of the Subordinated
Debt Documents, (ii) any event or circumstance that would become a default or
breach on the Subordinated Creditor’s election or would become a default or
breach after notice, the lapse of time, or on the satisfaction of any other
condition, or all of the foregoing, (iii) the acceleration of any or all of the
Subordinated Debt, or (iv) the maturity of the Subordinated Debt on July 1, 2008
without the maturity of such Indebtedness being extended, in a writing signed by
the Subordinated Creditor and Parent before July 1, 2008 on terms satisfactory
to Lender, to a date beyond the Termination Date with respect to the Line of
Credit.

     “Subordination Agreement” means the Subordination Agreement between the
Subordinated Creditor and Lender dated as of the Closing Date, as amended by the
First Amendment to Subordination Agreement dated as of the Effective Date (as
defined in the Second Amendment).

     1.3 Section 2.1(c) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:

     (c) On the Effective Date (as defined in the Second Amendment) of the
Second Amendment, Borrowers shall execute and deliver to Lender a Second Amended
and Restated Revolving Credit Promissory Note in the form of Exhibit 2.1
attached to the Second Amendment (as amended, the “Revolving Note”), dated as of
the Effective Date (as defined in the Second Amendment), in the principal amount
of the Revolving Commitment, and bearing interest at such rates, and payable
upon such terms, as specified in the Revolving Note.

     1.4 Section 2.2 of the Credit Agreement is hereby amended in its entirety
by substituting the following in its place:

2.2      Term Loan A.     (a) On December 29, 2005, Lender made a loan to  

Borrowers in an original aggregate amount equal to $3,100,000 (“Term Loan A”).
No part of Term Loan A may, on the repayment thereof, be redrawn or reborrowed
by a Borrower. The entire unpaid principal balance of, and accrued interest on,
Term Loan A, if not sooner repaid, will be due and payable on the Termination
Date with respect to Term Loan A. As of the Effective Date (as defined in the
Second Amendment)

-7-

--------------------------------------------------------------------------------

of the Second Amendment, (i) the outstanding principal balance of Term Loan A is
$2,428,333.29 and (ii) Borrowers shall execute and deliver to Lender a Second
Amended and Restated Term Promissory Note in the form of Exhibit 2.2 attached to
the Second Amendment (as amended, “Term Loan Note A”), dated as of the Effective
Date (as defined in the Second Amendment), in the principal amount of
$2,428,333.29, and bearing interest at such rates, and payable upon such terms,
as specified in Term Loan Note A.

     (b) Subject to the terms of Term Loan Note A and this Agreement, Borrowers
may prepay Term Loan A in whole or part at any time. Any prepayment of Term Loan
A will be applied to the last to mature of the payments required under Term Loan
Note A. Except as provided in the preceding sentence, no partial prepayment will
change the due dates or the amount of the monthly principal payments otherwise
required by Term Loan Note A.

     (c) In addition to the scheduled payments of principal on any Term Loan set
forth in the applicable Term Loan Note, the following payments shall be made to,
or retained by, Lender and applied as provided in Section 2.2(d):

     (i) Within three Business Days after the date of receipt thereof by any
Loan Party, an amount equal to 100% of the Net Proceeds from any sale of any
asset, including from the sale of the Cincinnati Facility as contemplated by
Section 5.7 (exclusive of (A) sales of Inventory in the ordinary course of
business or (B) sales or other dispositions of Equipment, the proceeds of which
are used for the replacement of such Equipment as contemplated by Section 5.7);

     (ii) Within three Business Days after the date of receipt thereof by any
Loan Party, 100% of the Net Proceeds from any insurance or condemnation proceeds
payable in respect of, or arising out of, any loss or damage to any of any
Borrower’s properties (other than (A) dispositions of Equipment, which is the
subject of an Event of Loss, in connection with the replacement of such
Equipment as contemplated by Section 5.7 or (B) repairs or replacements of any
Mortgaged Property, which is the subject of an Event of Loss, to the extent set
forth in the Mortgages); and

     (iii) On the date of receipt thereof by any Loan Party, an amount equal to
100% of the Net Proceeds payable or owing to any Loan Party under, or arising
out of, the Effox Acquisition Agreement or the Effox Acquisition, including any
purchase price adjustment payment or indemnification or reimbursement payment
made after the Effective Date (as defined in the Second Amendment) with respect
to the

-8-

--------------------------------------------------------------------------------

Effox Acquisition. Notwithstanding anything to the contrary in this clause
(iii), if a Loan Party incurs any out-of-pocket cost or expense for which it
receives reimbursement from Effox under the Effox Acquisition Agreement
(“Out-of-Pocket Effox Reimbursement”), then the Loan Parties will (A) apply such
Out-of-Pocket Effox Reimbursement against the then outstanding Revolving Loans
and (B) not be obligated to apply such Out-of-Pocket Effox Reimbursement as a
mandatory prepayment of the Term Loans.

     (d) With respect to mandatory prepayments described in Sections 2.2(c)(i)
through 2.2(c)(iii), such prepayments shall, absent the occurrence and
continuance of an Event of Default: (i) first, be applied to the remaining
installments of principal under Term Loan B, in the inverse order of maturity,
until Term Loan B has been paid in full, (ii) second, be applied to the
remaining installments of principal under Term Loan A, in the inverse order of
maturity, until Term Loan A has been paid in full, (iii) third, at any time
after the Term Loans shall have been repaid in full, such payments shall be
applied to the outstanding balance of the Revolving Loans, (iv) fourth, after
the Revolving Loans have been paid in full, such payments shall be applied to
cash collateralize outstanding Letter of Credit Obligations, and (v) fifth,
after all Letter of Credit Obligations are fully cash collateralized, in
repayment of any of the other Obligations then due and payable, and the
Revolving Commitment will, at Lender’s sole option, be contemporaneously reduced
by an amount deemed appropriate by Lender in the exercise of its discretion in
good faith. Nothing in this Section 2.2 shall be construed to constitute
Lender’s consent to any transaction that is not permitted by other provisions of
this Agreement or the other Loan Documents. No partial prepayment under Section
2.2(c) will change the due dates or the amount of the monthly principal payments
otherwise required by any Term Loan Note.

     (e) Within three Business Days after the date of receipt thereof by any
Loan Party, the Loan Parties shall deliver to Lender: (i) 100% of the Net
Proceeds payable under any Life Insurance, including any death benefit, (ii) an
amount equal to 100% of: (A) any Net Proceeds from the issuance by Parent of any
Ownership Interests after the Closing Date or (B) any dividend or distribution
to a Loan Party from a Person other than a Loan Party, or (iii) 100% of the Net
Proceeds from any Tax Refund. Such amounts shall, in each case, be applied by
Lender to the Obligations as follows: (1) first, to the outstanding balance of
the Revolving Loans, (2) second, after the Revolving Loans have been paid in
full, such payments shall be applied to cash collateralize outstanding Letter of
Credit Obligations, and (3) third, after all Letter of Credit Obligations are
fully cash collateralized, in repayment of any of the other Obligations (other
than the Term Loans absent the existence and continuation of an Event of
Default) then due and payable, and the

-9-

--------------------------------------------------------------------------------

Revolving Commitment will, at Lender’s sole option, be contemporaneously reduced
by an amount deemed appropriate by Lender in the exercise of its discretion in
good faith.

     1.5 The reference to the date of “January 1, 2007” in Section 2.3(b) of the
Credit Agreement is hereby amended by substituting a reference to “January 1,
2010” for “January 1, 2007” where it appears therein.

     1.6 Section 2.3(j)(ii) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:

     (ii) For purposes of determining the Applicable LOC Fee Percentage, the
Fixed Charge Coverage Ratio will, on and after the First Pricing Grid
Determination Date, be determined as of the end of each Fiscal Year ending on
and after the First Pricing Grid Determination Date (each such date being a
“Determination Date”). The “First Pricing Grid Determination Date” will be
December 31, 2007. On Lender’s receipt of the financial statements and
Compliance Certificate required to be delivered to Lender pursuant to Sections
4.3(b) and 4.3(d) of this Agreement for the Fiscal Year then ended, the LOC Fee
will be subject to adjustment in accordance with the table set forth in the
definition of “Applicable LOC Fee Percentage” based on the Fixed Charge Coverage
Ratio for such Fiscal Year then ended so long as no Event of Default is existing
as of the applicable effective date of adjustment. The foregoing adjustment, if
applicable, will become effective on and after the first day of the first
calendar month following delivery to Lender of the financial statements and
Compliance Certificate required to be delivered to Lender pursuant to Sections
4.3(b) and 4.3(d) of this Agreement for the Fiscal Year then ended until the
next succeeding effective date of adjustment pursuant to this clause (ii) of
Section 2.3(j). Each of the financial statements and Compliance Certificate
required to be delivered to Lender must be delivered to Lender in compliance
with Section 4.3 of this Agreement. If, however, either the financial statements
or the Compliance Certificate required to be delivered to Lender pursuant to
Sections 4.3(b) and 4.3(d) of this Agreement have not been delivered in
accordance with Section 4.3 of this Agreement, then, at Lender’s option,
commencing on the date upon which such financial statements or Compliance
Certificate should have been delivered in accordance with Section 4.3 of this
Agreement and continuing until such financial statements or Compliance
Certificate are actually delivered in accordance with Section 4.3 of this
Agreement, it shall be assumed for purposes of determining the Applicable
Margins, that the Fixed Charge Coverage Ratio was 1.50 to 1.0 and the pricing
associated therewith (i.e., Pricing Grid Level 1) will be applicable on the then
applicable Determination Date.

-10-

--------------------------------------------------------------------------------

     1.7 Section 2.7(b) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:

     (b) For purposes of determining the Applicable Unused Line Fee Percentage,
the Fixed Charge Coverage Ratio will, on and after the First Pricing Grid
Determination Date, be determined as of the end of each Fiscal Year ending on
and after the First Pricing Grid Determination Date (each such date being a
“Determination Date”). The “First Pricing Grid Determination Date” will be
December 31, 2007. On Lender’s receipt of the financial statements and
Compliance Certificate required to be delivered to Lender pursuant to Sections
4.3(b) and 4.3(d) of this Agreement for the Fiscal Year then ended, the Unused
Line Fee will be subject to adjustment in accordance with the table set forth in
the definition of “Applicable Unused Line Fee Percentage” based on the Fixed
Charge Coverage Ratio for such Fiscal Year then ended so long as no Event of
Default is existing as of the applicable effective date of adjustment. The
foregoing adjustment, if applicable, will become effective on and after the
first day of the first calendar month following delivery to Lender of the
financial statements and Compliance Certificate required to be delivered to
Lender pursuant to Sections 4.3(b) and 4.3(d) of this Agreement for the Fiscal
Year then ended until the next succeeding effective date of adjustment pursuant
to this Section 2.7. Each of the financial statements and Compliance Certificate
required to be delivered to Lender must be delivered to Lender in compliance
with Section 4.3 of this Agreement. If, however, either the financial statements
or the Compliance Certificate required to be delivered to Lender pursuant to
Sections 4.3(b) and 4.3(d) of this Agreement have not been delivered in
accordance with Section 4.3 of this Agreement, then, at Lender’s option,
commencing on the date upon which such financial statements or Compliance
Certificate should have been delivered in accordance with Section 4.3 of this
Agreement and continuing until such financial statements or Compliance
Certificate are actually delivered in accordance with Section 4.3 of this
Agreement, it shall be assumed for purposes of determining the Applicable
Margins, that the Fixed Charge Coverage Ratio was 1.50 to 1.0 and the pricing
associated therewith (i.e., Pricing Grid Level 1) will be applicable on the then
applicable Determination Date.

     1.8 Section 2 of the Credit Agreement is hereby amended by the addition of
a new Section 2.12, in its proper numerical order, to provide in its entirety as
follows:



  2.12 Term Loan B.




-11-

--------------------------------------------------------------------------------

     (a) Subject to the terms and conditions of this Agreement, Lender will make
a loan to Borrowers in an amount equal to $5,000,000 (“Term Loan B”). No part of
Term Loan B may, on the repayment thereof, be redrawn or reborrowed by a
Borrower. The entire unpaid principal balance of, and accrued interest on, Term
Loan B, if not sooner repaid, will be due and payable on the Termination Date
with respect to Term Loan B. Borrowers shall execute and deliver to Lender a
Term Promissory Note in the form of Exhibit 2.12 (“Term Loan Note B”), dated as
of the Effective Date (as defined in the Second Amendment), in the principal
amount of $5,000,000, and bearing interest at such rates, and payable upon such
terms, as specified in Term Loan Note B. The proceeds of Term Loan B shall be
used (i) to consummate the Effox Acquisition and (ii) for general working
capital and corporate purposes.

     (b) Subject to the terms of Term Loan Note B and this Agreement, Borrowers
may prepay Term Loan B in whole or part at any time. Any prepayment of Term Loan
B will be applied to the last to mature of the payments required under Term Loan
Note B. Except as provided in the preceding sentence, no partial prepayment will
change the due dates or the amount of the monthly principal payments otherwise
required by Term Loan Note B.

     (c) In addition to the scheduled payments of principal on Term Loan B set
forth in Term Loan Note B:

     (i) The payments set forth in Section 2.2(c) shall be made to, or retained
by, Lender and applied as provided in Section 2.2(d); and

     (ii) Beginning on May 1, 2008 and continuing on the same date thereafter
occurring in each subsequent Fiscal Year until the payment in full of Term Loan
B, Borrowers will make a payment to Lender in an aggregate amount equal to 50%
of Excess Cash Flow for the immediately preceding Fiscal Year of Borrowers then
ended (each, an “Excess Cash Flow Payment”); provided that Lender will not
require an Excess Cash Flow Payment, in any Fiscal Year, in an aggregate amount
greater than $1,000,000, but Borrowers may make a voluntary prepayment of Term
Loan B in excess of such $1,000,000. Each Excess Cash Flow Payment shall, absent
the occurrence and continuance of an Event of Default, be applied to the
remaining installments of principal under Term Loan Note B, in the inverse order
of maturity.

     1.9 Section 5.3 of the Credit Agreement is hereby amended in its entirety
by substituting the following in its place:

-12-

--------------------------------------------------------------------------------

     5.3 Capital Expenditures. No Loan Party will make or incur any expenditures
for real estate, plant, machinery, equipment, or other similar expenditure
(including all renewals, improvements and replacements thereto, and all
obligations under any lease of any of the foregoing) that would be capitalized
on the balance sheet of a Loan Party in accordance with GAAP in excess of (a)
$750,000 for the Fiscal Year ending on December 31, 2006 or (b) $1,500,000 for
any Fiscal Year ending on or after December 31, 2007; provided that (i) the
Purchase Price (as defined in the Effox Acquisition Agreement) paid by any Loan
Party in accordance with the Effox Acquisition Agreement will be excluded from
the foregoing limitation on capital expenditures and (ii) if (A) the Cincinnati
Facility is sold and (B) Lender, pursuant to an amendment of this Agreement
executed by it, consents to the re-investment of the Net Proceeds from the sale
of the Cincinnati Facility into a replacement facility, which becomes a
Borrower’s Facility under terms and conditions acceptable to Lender, then the
amount of such Net Proceeds used for such replacement facility will be excluded
from the foregoing limitation on capital expenditures.

     1.10 The reference to “Term Loan” in Section 5.7(c)(iii) of the Credit
Agreement is hereby amended by substituting a reference to “Term Loans” for
“Term Loan” where it appears therein.

     1.11 Section 5.10 of the Credit Agreement is hereby amended in its entirety
by substituting the following in its place:

     5.10 Fixed Charge Coverage Ratio. Borrowers will not permit the ratio
(“Fixed Charge Coverage Ratio”) resulting from dividing Adjusted EBITDA for the
applicable Test Period by Fixed Charges for that same Test Period to be less
than 1.25 to 1 for any Test Period ending as of the end of any Fiscal Quarter or
Fiscal Year ending on or after December 31, 2006.

     1.12 Section 5.11 of the Credit Agreement is hereby amended in its entirety
by substituting the following in its place:

     5.11 Maximum Total Funded Debt to Adjusted EBITDA Ratio. Borrowers will not
permit the ratio (“Maximum Total Funded Debt to Adjusted EBITDA Ratio”)
resulting from dividing (a) Borrowers’ total Funded Debt as of the end of the
applicable Test Period by (b) Borrowers’ Adjusted EBITDA for the applicable Test
Period to exceed the following ratios set opposite the following Test Periods
occurring during each of the following periods:

-13-

--------------------------------------------------------------------------------

    Period    Maximum          Total Funded Debt to          Adjusted EBITDA
Ratio    (a)    The Test Period ending on                  December 31, 2006   
                   3.20    to    1    (b)    The Test Period ending on         
        March 31, 2007                       4.25    to    1    (c)    The Test
Period ending on                  June 30, 2007                       4.00   
to    1    (d)    The Test Period ending on                  September 30, 2007 
                     3.50    to    1    (e)    Each Test Period ending on and
after                  December 31, 2007                       3.20    to    1 


     1.13 Section 5 of the Credit Agreement is hereby amended by the addition of
a new Section 5.12, in its proper numerical order, to provide in its entirety as
follows:

     5.12 Effox Acquisition; Effox Acquisition Documents. The Loan Parties will
not seek, agree to or permit, directly or indirectly, the amendment, waiver or
other change to any material term of or applicable to any of the Effox
Acquisition Documents. For purposes of this Section 5.12, “material” means any
modification, waiver, or amendment of any of the Effox Acquisition Documents,
which, in the judgment of Lender exercised in good faith, could: (i) materially
increase the purchase price for the assets to be acquired under the Effox
Acquisition Documents or the Indebtedness to be incurred by any Loan Party under
the Effox Acquisition Documents, (ii) materially and adversely affect any of
Lender’s rights or remedies under the Loan Documents, the value of the Loan
Collateral, or Lender’s security interest in or other Lien on the Loan
Collateral (including the priority of Lender’s interests), (iii) have a Material
Adverse Effect, or (iv) create or result in an Event of Default.

     1.14 Section 6.1(t) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:

(t) (i) the Subordination Agreement is terminated or ceases,

for any reason, to be in full and effect; (ii) the Subordinated Creditor denies
its obligations under the Subordination Agreement or attempts to

-14-

--------------------------------------------------------------------------------

limit or terminate or revoke its obligations under the Subordination Agreement;
or (iii) there is a default or an event of default under any of the Effox
Acquisition Documents by any Person which has a Material Adverse Effect.

1.15 The Credit Agreement is hereby amended by the addition of a new Exhibit

2.12      to provide in its entirety the document attached hereto as Exhibit
2.12.     1.16 Exhibit 2.1 to the Credit Agreement is hereby amended in its
entirety by  

substituting the document attached hereto as Exhibit 2.1 in its stead. Exhibit
2.2 to the Credit Agreement is hereby amended in its entirety by substituting
the document attached hereto as Exhibit 2.2 in its stead. Exhibit 4.3(d) to the
Credit Agreement is hereby amended in its entirety by substituting the document
attached hereto as Exhibit 4.3(d) in its stead. Exhibit 4.3(g) to the Credit
Agreement is hereby amended in its entirety by substituting the document
attached hereto as Exhibit 4.3(g) in its stead. Schedule 1.1 to the Credit
Agreement is hereby amended in its entirety by substituting the document
attached hereto as Schedule 1.1 in its stead. Schedule 3.1 to the Credit
Agreement is hereby amended in its entirety by substituting the document
attached hereto as Schedule 3.1 in its stead. Schedule 3.12 to the Credit
Agreement is hereby amended in its entirety by substituting the document
attached hereto as Schedule 3.12 in its stead. Schedule 3.14 to the Credit
Agreement is hereby amended in its entirety by substituting the document
attached hereto as Schedule 3.14 in its stead.

     2. Consent by Lender to Effox Acquisition. The Loan Parties have requested
that Lender consent to the acquisition by CECO Acquisition of substantially all
of the assets of Effox and the recognition of CECO Acquisition as a Domestic
Subsidiary of Group (collectively, the “Effox Acquisition”), as required by
Section 5.9(a) of the Credit Agreement. Subject to the terms, and on the
conditions, of this Amendment, Lender hereby consents to the Effox Acquisition.
The consent provided in this Section 2, either alone or together with other
consents which Lender may give from time to time, shall not, by course of
dealing, implication or otherwise, obligate Lender to consent to any other
creation, formation, purchase or other acquisition of a Domestic Subsidiary of
any Loan Party, past, present or future, other than the Effox Acquisition
specifically consented to by this Amendment, or reduce, restrict or in any way
affect the discretion of Lender in considering any future consent requested by
the Loan Parties.

     3. Other Documents. As a condition of this Amendment, Borrowers, with the
signing of this Amendment, will deliver or, as applicable, shall cause to be
delivered to Lender: (a) the Second Amended and Restated Revolving Credit
Promissory Note (“Amended and Restated Revolving Note”) in the form of Exhibit
2.1 attached hereto; (b) the Second Amended and Restated Term Promissory Note
(“Amended and Restated Term Loan Note A”) in the form of Exhibit 2.2 attached
hereto; (c) the Term Promissory Note (“Term Loan Note B”) in the form of Exhibit
2.12 attached hereto; (d) the Joinder Agreement, the Security Agreement, and the
Guaranty, each executed by CECO Acquisition and each in the form of Exhibit 3
attached hereto; (e) amendments to each Mortgage in form and substance
satisfactory to Lender; (f) the

-15-

--------------------------------------------------------------------------------

Third Amendment to Pledge Agreement executed by Group in form and substance
satisfactory to Lender; (g) copies, certified by the directors of each Borrower,
of resolutions of such directors authorizing the execution of this Amendment and
all other documents executed in connection herewith, which certificates and
resolutions will be in form and substance satisfactory to Lender; (h) the First
Amendment to Subordination Agreement executed by Green Diamond, in form and
substance satisfactory to Lender; (i) a Trademark Security Agreement executed by
CECO Acquisition and Lender in the form of Exhibit 3 attached hereto; and (j)
such other documents, instruments, and agreements deemed necessary or desirable
by Lender to effect the amendments to Borrowers’ credit facilities with Lender
contemplated by this Amendment.

     4. Representations. To induce Lender to accept this Amendment, the Loan
Parties hereby represent and warrant to Lender as follows:

     4.1 Each Loan Party has full power and authority to enter into, and to
perform its obligations under, this Amendment, the Amended and Restated
Revolving Note, the Amended and Restated Term Loan Note A, Term Loan Note B, and
the other Loan Documents being amended or entered into in connection herewith,
and the execution and delivery of, and the performance of their obligations
under and arising out of, this Amendment, the Amended and Restated Revolving
Note, the Amended and Restated Term Loan Note A, Term Loan Note B, and the other
Loan Documents being amended or entered into in connection herewith,
respectively, have been duly authorized by all necessary corporate action.

     4.2 This Amendment, the Amended and Restated Revolving Note, the Amended
and Restated Term Loan Note A, Term Loan Note B, and the other Loan Documents
being amended or entered into in connection herewith constitute the legal, valid
and binding obligations of each Loan Party, as applicable, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally.

     4.3 The Loan Parties’ representations and warranties contained in the Loan
Documents are complete and correct as of the date of this Amendment with the
same effect as though such representations and warranties had been made again on
and as of the date of this Amendment, subject to those changes as are not
prohibited by, or do not constitute Events of Default under, the Credit
Agreement.

4.4      No Event of Default has occurred and is continuing.   4.5      As of
the closing of the Effox Acquisition:     4.5.1 Each Loan Party has adequate
power and authority and has full  

legal right to enter into each of the Effox Acquisition Documents to which it is
a party, and to perform, observe and comply with all of its agreements and
obligations under each of the Effox Acquisition Documents.

     4.5.2 The execution and delivery by each Loan Party of the Effox
Acquisition Documents to which it is a party, the performance by each Loan Party
of all of its

-16-

--------------------------------------------------------------------------------

agreements and obligations under the Effox Acquisition Documents to which it is
a party, and the consummation of the Effox Acquisition pursuant to the Effox
Acquisition Agreement have been duly authorized by all necessary corporate
action on the part of such Loan Party and do not and will not: (i) contravene
any provision of such Loan Party’s Certificate/Articles of Incorporation or
Bylaws/Code of Regulations; (ii) conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation of any Lien (other than a Permitted Lien) upon any of the property
of such Loan Party under, any agreement or instrument to which such Loan Party
is a party or by which its assets are bound, except for such violations and/or
defaults which could not reasonably be expected to have a Material Adverse
Effect; (iii) violate or contravene any provision of any law, rule or regulation
or any order or ruling thereunder or any decree, order or judgment of any
governmental authority except for such violations and/or defaults which could
not reasonably be expected to have a Material Adverse Effect; (iv) require any
waivers, consents or approvals by any of the creditors or trustees for creditors
of such Loan Party or any other Person except those waivers, consents, or
approvals which are obtained as of the Effective Date or which are not required
to consummate the Effox Acquisition; or (v) require any Person to make any
filing under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, or the rules of the Federal Trade Commission thereunder, to give effect
to the Effox Acquisition.

     4.5.3 There are no proceedings pending or, to the knowledge of any Loan
Party, threatened, against any Loan Party which call into question the validity
or enforceability of any of the Effox Acquisition Documents.

     4.5.4 The Effox Acquisition has been consummated in accordance with the
terms and conditions of the Effox Acquisition Documents and all applicable laws,
and CECO Acquisition became the owner, free and clear of any Liens (except any
Permitted Liens) of substantially all of the assets of Effox pursuant to the
Effox Acquisition Documents. All consents and approvals of, and filings and
permits with, and all other actions in respect of, all governmental authorities
required in order to consummate the Effox Acquisition in accordance with the
terms and conditions of the Effox Acquisition Documents and all applicable laws
have been, or prior to the time required, will have been, obtained, given,
filed, taken or waived, and are in full force and effect. All applicable waiting
periods with respect thereto have, or prior to the time when required, will
have, expired without, in all such cases, any action being taken by any
competent authority which restrains, prevents or imposes material adverse
conditions upon the consummation of the Effox Acquisition.

     5. Costs and Expenses; Amendment Fee. As a condition of this Amendment, (i)
Borrowers will pay to Lender an amendment fee of $30,000, payable in full on the
Effective Date; such amendment fee, when paid, will be fully earned and
non-refundable under all circumstances, and (ii) Borrowers will promptly on
demand pay or reimburse Lender for the costs and expenses incurred by Lender in
connection with this Amendment, including, without limitation, reasonable
attorneys’ fees.

     6. Entire Agreement. This Amendment, together with the other Loan
Documents, sets forth the entire agreement of the parties with respect to the
subject matter of this

-17-

--------------------------------------------------------------------------------

Amendment and supersedes all previous understandings, written or oral, in
respect of this Amendment and the other Loan Documents.

     7. Default. Any default by a Loan Party in the performance of its
obligations under this Amendment or the other Loan Documents shall constitute an
Event of Default under the Credit Agreement if not cured after any applicable
notice and cure period under the Credit Agreement.

     8. Continuing Effect of Credit Agreement. Except as expressly amended
hereby, all of the provisions of the Credit Agreement are ratified and confirmed
and remain in full force and effect.

     9. One Agreement; References; Fax Signature. The Credit Agreement, as
amended by this Amendment, will be construed as one agreement. Any reference in
any of the Loan Documents to: (i) the Credit Agreement will be deemed to be a
reference to the Credit Agreement as amended by this Amendment, (ii) the
Revolving Note will be deemed to be a reference to the Amended and Restated
Revolving Note, and (iii) Term Loan Note A will be deemed to be a reference to
the Amended and Restated Term Loan Note A. This Amendment and the other Loan
Documents may be signed by facsimile signatures or other electronic delivery of
an image file reflecting the execution hereof, and, if so signed: (a) may be
relied on by each party as if the document were a manually signed original and
(b) will be binding on each party for all purposes.

     10. Captions. The headings to the Sections of this Amendment have been
inserted for convenience of reference only and shall in no way modify or
restrict any provisions hereof or be used to construe any such provisions.

     11. Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.

     12. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Ohio (without regard to Ohio
conflicts of law principles).

     13. Reaffirmation of Security. Loan Parties and Lender hereby expressly
intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Loan Collateral granted pursuant to any Security Document evidencing, governing
or creating a Lien on the Loan Collateral. Each Loan Party ratifies and
reaffirms any and all grants of Liens to Lender on the Loan Collateral as
security for the Obligations, and each Loan Party acknowledges and confirms that
the grants of the Liens to Lender on the Loan Collateral: (i) represent
continuing Liens on all of the Loan Collateral, (ii) secure all of the
Obligations, and (iii) represent valid, first and best Liens on all of the Loan
Collateral except to the extent, if any, of any Permitted Liens.

-18-

--------------------------------------------------------------------------------

     14. Reaffirmation of Guaranties. Each Loan Party hereby: (i) ratifies and
reaffirms its Guaranty dated as of December 29, 2005 (or dated as of June 8,
2006 as it respects H.M. White) made by such Loan Party to Lender and (ii)
acknowledges and agrees that no Loan Party is released from its obligations
under its respective Guaranty by reason of this Amendment or the other Loan
Documents and that the obligations of each Loan Party under its respective
Guaranty extend, among other Obligations of Borrowers to Lender, to the
Obligations of Borrowers under this Amendment, the Amended and Restated
Revolving Note, the Amended and Restated Term Loan Note A, Term Loan Note B, and
the other Loan Documents being executed or amended in connection herewith.
Without limiting the generality of the foregoing, each Loan Party acknowledges
and agrees that all references in any Guaranty to (a) the Credit Agreement or
the other Loan Documents shall be deemed to be references to the Credit
Agreement or such other Loan Document, as amended by, or amended and restated in
connection with, this Amendment and (b) “Borrower” or “Borrowers” shall be
deemed to include a reference to CECO Acquisition, as an additional Borrower
under the Credit Agreement.

[Signature Page Follows]

-19-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Loan Parties and Lender have executed this
Amendment by their duly authorized representatives as of the Effective Date.

CECO ENVIRONMENTAL CORP. CECO GROUP, INC.

By: /s/Dennis W. Blazer By: /s/Dennis W. Blazer

Dennis W. Blazer, Chief Financial Officer Dennis W. Blazer, Chief Financial
Officer, and Vice President Secretary and Treasurer

CECO FILTERS, INC. NEW BUSCH CO., INC.

By: /s/Dennis W. Blazer By: /s/Dennis W. Blazer

Dennis W. Blazer, Secretary and Treasurer Dennis W. Blazer, Secretary and
Treasurer

THE KIRK & BLUM KBD/TECHNIC, INC. MANUFACTURING COMPANY

By: /s/Dennis W. Blazer By: /s/Dennis W. Blazer

Dennis W. Blazer, Secretary and Treasurer Dennis W. Blazer, Secretary and
Treasurer

CECOAIRE, INC. CECO ABATEMENT SYSTEMS, INC.

By: /s/Dennis W. Blazer By: /s/Dennis W. Blazer

Dennis W. Blazer, Secretary and Treasurer Dennis W. Blazer, Secretary and
Treasurer

H.M. WHITE, INC. CECO ACQUISITION CORP.

By: /s/Dennis W. Blazer By: /s/Dennis W. Blazer

Dennis W. Blazer, Treasurer Dennis W. Blazer, Secretary and Treasurer



FIFTH THIRD BANK






By: /s/Donald K. Mitchell
Donald K. Mitchell, Vice President






SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
(CECO Environmental Corp. et al.)




--------------------------------------------------------------------------------

111601v1

--------------------------------------------------------------------------------